MEMORANDUM **
A review of the record, appellant’s opening brief, and appellant’s response to the *710order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, we summarily affirm the district court’s May 20, 2008 order dismissing this case for lack of jurisdiction.
All other pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*710ed by 9th Cir. R. 36-3.